The Court
(Duckett, J., absent,)
said it was not a matter of common right to poll the jury, and they would not fix a precedent by which either party might capriciously insist on polling the jury without assigning any reason therefor.
Fitzhugh, J.,
added, that the want of practice is strong evidence
of the want of right. An extraordinary case should be made out to justify a departure from the ordinary course of proceeding.
Verdict for the defendant upon all the issues.
(Affirmed by the Supreme Court of United States, 7 Cranch, 242.)